In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                   No. 06-18-00112-CV




IN THE INTEREST OF N.V.R., D.A.R., AND J.T.R., CHILDREN




          On Appeal from the 124th District Court
                  Gregg County, Texas
              Trial Court No. 2007-2400-B




       Before Morriss, C.J., Burgess and Stevens, JJ.
       Memorandum Opinion by Chief Justice Morriss
                                MEMORANDUM OPINION
       William Runnels filed a timely notice of appeal on December 21, 2018. The clerk’s record

was filed on March 5, 2019. The reporter’s record was filed on March 28, 2019. The original

deadline for Runnels’ appellate brief was April 29, 2019. When neither a brief nor a motion to

extend time for filing same was received by April 29, 2019, this Court advised Runnels by letter

dated May 14, 2019, that the brief was late. We further extended the deadline for filing the brief

to May 29, 2019. We warned Runnels that failure to file the brief by May 29, 2019, would subject

this appeal to dismissal for want of prosecution. See TEX. R. APP. P. 38.8(a)(1), 42.3(b), (c).

       On May 23, 2019, Runnels filed a motion for an extension of time in which to file his brief.

We granted that motion and extended the briefing deadline to June 24, 2019. When neither a brief

nor a motion to extend time for filing same was received by June 24, 2019, this Court advised

Runnels by letter dated July 10, 2019, that the brief was late. We further extended the deadline

for filing the brief to July 25, 2019, and again warned Runnels that failure to file the brief by

July 25, 2019, would subject this appeal to dismissal for want of prosecution. See TEX. R. APP. P.

38.8(a)(1), 42.3(b), (c). Runnels has not filed his appellate brief. Instead, Runnels has filed a

motion to extend time in which to file his brief seeking a thirty-day extension of the deadline to

August 26, 2019. We deny this motion.

       Runnels has been twice warned that the failure to timely file his appellate brief would

subject his appeal to dismissal for want of prosecution. To date, Runnels has had in excess of 140

days in which to prepare his brief. Runnels’ appeal is ripe for dismissal for want of prosecution.




                                                 2
       Pursuant to Rules 38.8 and 42.3 of the Texas Rules of Appellate Procedure, we dismiss

this appeal for want of prosecution. See TEX. R. APP. P. 38.8(a)(1), 42.3(b), (c).




                                              Josh R. Morriss, III
                                              Chief Justice

Date Submitted:        August 20, 2019
Date Decided:          August 21, 2019




                                                 3